           Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

MICHAEL C. WORSHAM,                          *

        Plaintiff,                           *

            v.                               *       Civil Action No. RDB-20-0008

DISCOUNT POWER, INC.                         *

       Defendant.                            *

*      *         *    *       *      *       *       *      *      *       *      *       *

                                  MEMORANDUM ORDER

       On January 6, 2021, this Court entered its Memorandum Opinion and Order

dismissing Plaintiff’s Complaint with prejudice for failure to state a claim and closed this case.

(ECF Nos. 47, 48.) Now pending are pro se Plaintiff Michael C. Worsham’s (“Plaintiff” or

“Worsham”) Motion to Alter or Amend and Grant Relief from Judgment and Order (ECF

No. 49) and Motion to Disqualify or Recuse Judge (ECF No. 51). The submissions have been

reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). There is no basis

for the undersigned Judge to disqualify or recuse himself. However, this Court will modify

the previously entered dismissal so it is without prejudice and permit the Plaintiff to amend his

Complaint. Accordingly, for the reasons stated herein, Worsham’s Motion to Alter or Amend

and Grant Relief from Judgment and Order (ECF No. 49) is GRANTED and Worsham’s

Motion to Disqualify or Recuse Judge (ECF No. 51) is DENIED.

                                         BACKGROUND

       The background of this case was discussed at length in this Court’s January 6, 2021

Memorandum Opinion. (ECF No. 47.) In brief, pro se Plaintiff Worsham filed a Complaint
                                                 1
         Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 2 of 8



against Defendant Discount Power, Inc. (“Defendant” or “Discount Power”), asserting

various violations of the federal Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, and the Maryland Telephone Consumer Protection Act (“MDTCPA”), Md. Code Ann.,

Com. Law § 14-3201, on the basis of seven calls allegedly made by the Defendant to

Worsham’s landline within a five-day period in November of 2019. (Compl., ECF No. 3.)

Worsham asserted that he has been a subscriber to the residential landline number 410-692-

2749, which has been on the National Do-Not-Call (“DNC”) list registry since July 15, 2006.

(Id. ¶ 1.) Defendant Discount Power is a Connecticut for-profit corporation, which Worsham

claims has engaged “in concert” with a telemarketing call center and other persons in a civil

conspiracy to call consumers, including numbers on the DNC list registry using an automatic

telephone dialing system (“ATDS”) to initiate and deliver telemarketing calls to solicit people

to buy energy products and/or services. (Id. ¶¶ 2, 3.)

       Worsham’s suit stemmed from seven specific calls that he claims Discount Power made

to his landline number in a five-day period in November of 2019. (Id. ¶ 9.) On the basis of

these phone calls, Worsham asserted that the Defendant intentionally used robocalls and “lead

generating telemarketers” to avoid individuals from being able to identify Discount Power and

“get around” the requirements of the Telephone Consumer Protection Act (“TCPA”). (Id. ¶

12.) Worsham originally filed his 17-count Complaint in the Circuit Court for Harford

County, Maryland, alleging violations of the federal TCPA (Counts I-IV) as well as Maryland’s

Telephone Consumer Protect Act (“MDTCPA”) (Counts V-XVII). See Worsham v. Discount




                                              2
             Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 3 of 8



Power, Inc., Case No. C-12-CV-19-001152. 1 On January 3, 2020, Discount Power removed the

case to this Court on the basis of diversity of citizenship pursuant to 28 U.S.C. §§ 1332 and

1441. (See ECF No. 1.) Worsham sought $84,500 in damages, attorney’s fees, costs, and

injunctive relief. (Compl. ¶¶ 72, 76.)

         On January 6, 2021, this Court granted Defendant Discount Power’s Motion to

Dismiss, finding that Worsham’s 17-Count Complaint failed to state a claim for relief and

dismissing all of his claims with prejudice. (ECF Nos. 47, 48.) Specifically, the Court found

that Worsham’s claims failed because the telephone number in question was his business

number and not his residential number. (Id.) Now pending before this Court are Worsham’s

Motion to Alter or Amend and Grant Relief from Judgment and Order (ECF No. 49) and

Motion to Disqualify or Recuse Judge (ECF No. 51).

                                                ANALYSIS

    I.        Motion to Disqualify or Recuse Judge

         Worsham seeks to disqualify the undersigned Judge from this action, alleging that the

Court is biased against Worsham. (ECF No. 51.) The Court construes Worsham’s Motion as

one pursuant to 28 U.S.C. § 455(a), which provides that “[a]ny justice, judge, or magistrate

judge of the United States shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” See Barnes v. United States, Civil No. PJM-12-3474, Crim. No.


         1 This was not the first pro se Complaint Worsham has filed on the basis of phone calls. Significantly,
in Worsham v. TSS Consulting Group, LLC, No. 6:18-cv-01692, 2019 WL 7482221 (M.D. Fla. Sept. 18, 2019),
Worsham asserted that he received unwanted calls from the defendant to his cell phone. Worsham was
disbarred by the State of Maryland in October 2014. (See ECF No. 34 at 4.) He has not been licensed to
practice law anywhere since 2015. (Id.) However, in his suit against TSS Consulting, he specifically provided
the phone number 410-692-2749, the number he presently claims to be his residential landline, as the number
for the “Law Office of Michael C. Worsham.” (See Ex. A, PACER contact information from TCC Consulting,
2019 WL 7482221, ECF No. 28-1 at 21.)
                                                       3
         Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 4 of 8



PJM-06-0178, 2014 WL 1874985, at *2 (D. Md. May 8, 2014) (applying 28 U.S.C. § 455(a) to

petitioner’s motion to dismiss judge from case). Specifically, a judge shall disqualify himself

“[w]here he has a personal bias or prejudice concerning a party, or personal knowledge of

disputed evidentiary facts concerning the proceeding.” 28 U.S.C. § 455(b)(1). “The critical

question presented by this subsection ‘is not whether the judge is impartial in fact,’ but rather

whether another ‘might reasonably question [the judge’s] impartiality on the basis of all the

circumstances.’” Barnes, 2014 WL 1874985, at *2 (quoting United States v. DeTemple, 162 F.3d

279, 286 (4th Cir. 1998)).

       Issues of disqualification also implicate Canon 3C(1) of the Code of Conduct for

United States Judges, which provides, in relevant part:

       A judge shall disqualify himself or herself in a proceeding in which the judge’s
       impartiality might reasonably be questioned, including but not limited to
       instances in which: (a)the judge has a personal bias or prejudice concerning a
       party, or personal knowledge of disputed evidentiary facts concerning the
       proceeding;…

Guide to Judiciary Policy, Code of Conduct for United States Judges Canon 3C(1) (Vol. 2, Mar.

3, 2021). Worsham argues that the undersigned Judge should be disqualified because of

“extraordinary bias against Worsham and his claims, as demonstrated by his creating false facts

about Worsham including that Worsham was engaged in the criminal practice of law without

a license for several years.” (ECF No. 51 at 1.) Worsham complains of the Court’s correcting

an “unintended ambiguity” so as to allow for consideration of Worsham’s objections to a

Magistrate Judge’s Report and Recommendations in this matter. (Id.) In addition, he

complains of this Court’s noting previously filed cases by Worsham, of which it is entirely

proper for a court to take judicial notice. Finally, Worsham asserts that the undersigned Judge


                                               4
           Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 5 of 8



accused him of the crime of practicing law without a license when noting that Worsham has

not been licensed to practice law since 2015. None of these assertions suggests any type of

bias by the undersigned Judge. Accordingly, because Worsham has not articulated any

actionable basis for the undersigned Judge’s disqualification, Worsham’s Motion to Disqualify

or Recuse Judge (ECF No. 51) is DENIED.

   II.      Motion to Alter or Amend

         Worsham moves to alter or amend the judgment pursuant to both Federal Rules of

Civil Procedure 59(e) and 60(b). Rule 59(e) authorizes a district court to alter, amend, or vacate

a prior judgment, while Rule 60 provides for relief from judgment. See Katyle v. Penn Nat’l

Gaming, Inc., 637 F.3d 462, 471 n.4 (4th Cir. 2011), cert. denied, 132 S. Ct. 115 (2011). As this

Court explained in Cross v. Fleet Reserve Ass’n Pension Plan, WDQ-05-0001, 2010 WL 3609530,

at *2 (D. Md. Sept. 14, 2010):

         A party may move to alter or amend a judgment under Rule 59(e), or for relief
         from a judgment under Rule 60(b). See Fed. R. Civ. P. 59(e) & 60(b). A motion
         to alter or amend filed within 28 days of the judgment is analyzed under Rule
         59(e); if the motion is filed later, Rule 60(b) controls. See Fed. R. Civ. P. 59(e);
         MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 280 (4th Cir. 2008); In re
         Burnley, 988 F.2d 1, 2-3 (4th Cir. 1992).

(footnote omitted). Worsham filed his motion within 28 days of this Court’s Order dismissing

this case. Accordingly, Rule 59(e) governs this Court’s analysis. See, e.g., Knott v. Wedgwood,

DKC-13-2486, 2014 WL 4660811, at *2 (D. Md. Sept. 11, 2014) (“Although Plaintiff purports

to bring his motion for reconsideration under Rule 60(b)(1), because it was filed within twenty-

eight days of entry of the underlying order, it is properly analyzed under Rule 59(e).”)

         The United States Court of Appeals for the Fourth Circuit has repeatedly recognized

that a final judgment may be amended under Rule 59(e) in only three circumstances: (1) to

                                                  5
            Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 6 of 8



accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest injustice. See, e.g.,

Gagliano v. Reliance Standard Life Ins. Co., 547 F.3d 230, 241 n.8 (4th Cir. 2008); see also Fleming v.

Maryland National Capital Park & Panning Commission, DKC-11-2769, 2012 WL 12877387, at *1

(D. Md. Mar. 8, 2012). A Rule 59(e) motion “may not be used to relitigate old matters, or to

raise arguments or present evidence that could have been raised prior to entry of judgment.”

Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998); see also Kelly v. Simpson,

RDB-16-4067, 2017 WL 4065820, at *1 (D. Md. Jan. 26, 2017). Moreover, “[t]he district court

has considerable discretion in deciding whether to modify or amend a judgment.” Fleming,

2012 WL 12877387, at *1.

        Plaintiff argues that the Court incorrectly concluded that the telephone number in

question was a business number and not a residential number, as required to state a claim for

relief under the federal Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §§ 227(a),

(b) and the Maryland Telephone Consumer Protection Act (“MDTCPA”), Md. Code Ann.,

Com. Law § 14-3201(2). 2 Worsham asserts that the Court did not “accept as true the facts

alleged in” his Complaint and instead, took judicial notice from an allegedly incorrect PACER

docket that the subscriber number was a business number rather than a residential number.



        2 Worsham also takes issue with the Court’s noting that he is not licensed to practice law. (ECF No.
49 at 1.) He asserts that “the Court found without any evidence whatsoever that Worsham was engaged in the
practice of law without a license in 2018…and further found he used his home number for this illegal activity.”
(Id.) The Court did not make such a finding in its Memorandum Opinion, instead simply noting that Worsham
himself acknowledged that “in October 2014 [he] was disbarred in the State of Maryland” and “was not licensed
to practice law anywhere by or since 2015.” (January 6, 2021 Memorandum Opinion at 1, ECF No. 47.)
Contrary to Worsham’s assertion, these acknowledgements did not serve as the basis for the Court finding that
the number in question was a business, rather than residential, number. Rather, the Court found that, regardless
of Worsham’s bar status, he had registered the subject number as a business number with a federal court, which
precluded him from bringing an action pursuant to the TCPA and MDTCPA. (Id. at 7-8.)
                                                       6
         Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 7 of 8



Specifically, Worsham’s Complaint alleged that Worsham “has been the subscriber to the

residential land line number 410-692-2749, which is on the National Do-Not-Call (DNC) list

registry since July 15, 2006.” (Compl. ¶ 1.) However, the Court noted that in another case,

Worsham v. TSS Consulting Group, LLC, No. 6:18-cv-01692, 2019 WL 7482221 (M.D. Fla. Sept.

18, 2019), of which this Court took judicial notice, Worsham specifically provided the phone

number 410-692-2749, the number he presently claims to be his residential landline, as the

number for the “Law Office of Michael C. Worsham.”              (See Ex. A, PACER contact

information from TCC Consulting, 2019 WL 7482221, ECF No. 28-1 at 21.) Worsham argues

that the information on the PACER sheet was incorrect.

        While it was not legal error for this Court to take judicial notice of Worsham’s

representations in the TSS Consulting Case, it was error for this Court to dismiss Worsham’s

case with prejudice and not to allow him to amend his Complaint to allege that the PACER

information in that case is incorrect and to adequately allege that the subject telephone number

was a residential number, not a business number. Accordingly, Worsham’s Motion to Alter

or Amend and Grant Relief from Judgment and Order (ECF No. 49) is GRANTED pursuant

to the specifications outlined below.

        For the foregoing reasons, it is this 13th day of April, 2021, HEREBY ORDERED

that:

        1. Plaintiff’s Motion to Disqualify or Recuse Judge (ECF No. 51) is DENIED; and

        2. Plaintiff’s Motion to Alter or Amend and Grant Relief from Judgment and Order

           (ECF No. 49) is GRANTED, pursuant to the following specifications:

              a. This Court’s January 6, 2021 Memorandum and Opinion and Order are


                                               7
 Case 1:20-cv-00008-RDB Document 53 Filed 04/13/21 Page 8 of 8



          hereby AMENDED as follows:

              i. Plaintiff’s Complaint (ECF No. 3) is DISMISSED WITHOUT
                 PREJUDICE with leave to file an Amended Complaint within thirty
                 days of this Memorandum Order, i.e., by May 13, 2021. If an
                 Amended Complaint is not filed by May 13, 2021, the Clerk of the
                 Court is directed to CLOSE this case with a DISMISSAL WITH
                 PREJUDICE.

3. The Clerk of the Court transmit copies of this Memorandum Order to pro se

   Plaintiff and to counsel of record.

                                               _______/s/________________
                                               Richard D. Bennett
                                               United States District Judge




                                         8
